Title: To Thomas Jefferson from James Maury, 24 June 1822
From: Maury, James
To: Jefferson, Thomas


My Dear Sir,
Liverpool
24 June 1822
When my son James lately left this place it so happened that I could not write to you as I intended: he is gone out with the intention of remaining for good. I must promise to you that this son of mine has, for many years, labored under nervous affections to such a degree as greatly to have impeded his progress in acquirements equal to my original expectations: a circumstance which makes him appear to be what he really is not: he however is amiable and good: may I take the liberty to request you to favor him with your notice & kindness?You & I have lived to see many things come to pass, as well political as commercial, which, in this country, had for ages, been considered as next to impossible: a recent one just occurs, which you may read in this Newspaper: namely the passage in the Upper House of a bill for opening intercourse with the United States & their Colonies.Accept the best wishes of your old friendJames Maury